             Case 3:19-cv-05002-RBL Document 76 Filed 06/02/20 Page 1 of 2




1

2

3

4

5                                                                              Hon. Ronald B. Leighton
6                            UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF WASHINGTON AT TACOMA
7
     JULIE BALLOU,
8                                                         No. 3:19-cv-05002-RBL
                    Plaintiff,
9                                                         ORDER GRANTING STIPULATED
            vs.                                           MOTION TO SET TRIAL DATE AND
10                                                        STAY CASE PENDING
     JAMES McELVAIN, P.H.D., in his                       INTERLOCUTORY APPEAL
11   individual and representative capacity; and
     CITY OF VANCOUVER, a municipal
12   corporation,
13                  Defendants.
14          The parties, by and through undersigned counsel, stipulate as follows:
15          1.      On April 17, 2020, the Court entered an order denying qualified immunity to
16   Defendant James McElvain on Plaintiff’s allegations under the First and Fourteenth
17   Amendment. (Dkt. 67.)
18          2.      The Court of Appeals has jurisdiction to review on interlocutory appeal all legal
19   issues tied to a district court’s denial of qualified immunity. Mitchell v. Forsyth, 472 U.S. 511,
20   526 (1985); accord Plumhoff v. Rickard, 572 U.S. 765, 771-73 (2014).
21          3.      Defendant McElvain has filed a notice of appeal. (Dkt. 73.) This divests the
22   district court to proceed to trial on issues that will be considered by the Ninth Circuit. City of
23   Los Angeles v. Santa Monica Baykeeper, 254 F.3d 882, 886 (9th Cir. 2001); Chuman v. Wright,
24   960 F.2d 104, 105 (9th Cir. 1992).
25

     ORDER - 1                                                             CITY ATTORNEY’S OFFICE
                                                                                   PO BOX 1995
     (W.D. Wash. Cause No. 3:19-cv-05002-RBL)                                VANCOUVER, WA 98668
                                                                     Tel: (360) 487-8500 * Fax: (360) 487-8501
             Case 3:19-cv-05002-RBL Document 76 Filed 06/02/20 Page 2 of 2




1
            4.      The parties have already stipulated, and the Court has agreed, to vacate all
2
     pretrial deadlines. (Dkt. 72.) The parties now agree that this matter should be STAYED until
3
     the conclusion of the appeal. However, the parties recognize that this matter will proceed to
4
     trial regardless of how the Ninth Circuit decides the appeal, and as such ask the Court to set a
5
     trial date after September 1, 2021, with the understanding that the date should be continued if
6
     the appeal is not fully resolved within 60 days of the trial date. The parties will email their
7
     dates of unavailability, if any, to the Court’s Courtroom Deputy.
8
                                                    ORDER
9
            IT IS SO ORDERED.
10
            DATED on June 2, 2020.
11

12

13
                                                         A
                                                         Ronald B. Leighton
14                                                       United States District Judge

15

16

17

18

19

20

21

22

23

24

25

     ORDER - 2                                                            CITY ATTORNEY’S OFFICE
                                                                                  PO BOX 1995
     (W.D. Wash. Cause No. 3:19-cv-05002-RBL)                               VANCOUVER, WA 98668
                                                                    Tel: (360) 487-8500 * Fax: (360) 487-8501
